                  Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 1 of 21




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    –––––––––––––––––––––––––––––––––––––––––                      x
    Steven Lavalle, individually and on behalf of all              :
    others similarly situated,                                     :   Case No.
                                                                   :
                       Plaintiff,                                  :
    v.                                                             :
                                                                   :          CLASS ACTION
                                                                   :           COMPLAINT
     General Mills Inc.,                                           :
                                                                   :    JURY TRIAL DEMANDED
                                                                   :
                       Defendant.                                  :
                                                                   :
                                                                   :
    –––––––––––––––––––––––––––––––––––––––––                      x

         Plaintiff, Steven Lavalle (hereinafter “Plaintiff”), individually and on behalf of all others

similarly situated, by his attorneys, alleges the following upon information and belief, except for

those allegations pertaining to Plaintiff, which are based on his personal knowledge:

                                    NATURE OF THE ACTION

         1.        This action seeks to remedy the deceptive and misleading business practices of

General Mills, Inc. (“General Mills” or “Defendant”) with respect to the marketing and sales of

the following list of Defendant’s products throughout the State of New York and throughout the

country (hereinafter the “Products”):

              •    Shells & White Cheddar Mac & Cheese

              •    Organic Shells & White Cheddar Mac & Cheese

              •    Classic Cheddar Mac & Cheese

              •    Organic Classic Cheddar Mac & Cheese

              •    Shells & Real Aged Cheddar Mac & Cheese

              •    Organic Shells & Real Aged Cheddar Mac & Cheese



                                                  1
                Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 2 of 21




            •    Organic Macaroni & Cheese Classic Cheddar Cheese with 12g Protein

            •    Gluten Free Rice Pasta & Cheddar Mac

            •    Rice Pasta Shells & White Cheddar

            •    Red Lentil Spirals & White Cheddar

            •    Organic Shells & White Cheddar Mac & Cheese with Whole Grains

            •    Organic Farm Friends & Cheddar Mac & Cheese

            •    Organic Grass Fed Shells & White Cheddar Mac & Cheese

            •    Organic Grass Fed Shells & Real Aged Cheddar Mac & Cheese

            •    Organic Mac & Bees Mac & Cheese; Mac & Trees Mac & Cheese

            •    Quinoa Rice Pasta & White Cheddar

            •    Reduced Sodium Mac & Cheese

            •    Organic Peace Pasta & Parmesan Mac & Cheese

            •    Spirals With Butter & Parmesan

            •    Organic Alfredo Shells & Cheddar Mac & Cheese

            •    Penne & Four Cheese Mac & Cheese

            •    Bunny Pasta with Yummy Cheese Mac & Cheese

            •    Organic Grass Fed Classic Cheddar Mac & Cheese

       2.        Defendant fails to disclose on the Products’ packaging and labels (the one place

that all consumers view when purchasing a product) that the Products contain “ortho-phthalates,”

also known as “phthalates[.]”

       3.        Phthalates are dangerous and harmful chemicals when consumed, especially by

pregnant women and children.




                                                  2
                 Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 3 of 21




           4.       In the past few years, researchers have linked phthalates to asthma, attention-deficit

hyperactivity disorder, breast cancer, obesity and type II diabetes, low IQ, neurodevelopmental

issues, behavioral issues, autism spectrum disorders, altered reproductive development and male

fertility issues. 1

           5.       Defendant manufactures, sells, and distributes the Products using a marketing and

advertising campaign centered around claims that appeal to health-conscious consumers.

           6.       For example, Defendant touts its products as either Certified Organic or Made-

with-Organic ingredients.

           7.       Defendant’s marketing and advertising campaign includes the one place that every

consumer looks when purchasing a product – the packaging and labels themselves.

           8.       Defendant's advertising and marketing campaign, however, is false, deceptive, and

misleading because the Products contain phthalates.

           9.       Plaintiff and those similarly situated (“Class Members”) relied on Defendant's

misrepresentations and omissions that the Products are healthy when purchasing the Products.

           10.      Plaintiff and Class Members paid a premium for the Products based upon their

health-conscious marketing and advertising campaigns.

           11.      Given that Plaintiff and Class Members paid a premium for the Products based on

Defendant's misrepresentations that they are healthy and safe, Plaintiff and Class Members

suffered an injury in the amount of the premium paid.

           12.      Defendant’s conduct violated and continues to violate, inter alia, New York

General Business Law §§ 349 and 350, and the Magnuson-Moss Warranty Act. Defendant also




1
    https://www.theguardian.com/lifeandstyle/2015/feb/10/phthalates-plastics-chemicals-research-analysis.


                                                           3
             Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 4 of 21




breached and continues to breach its warranties regarding the Products. In addition, Defendant

has been and continues to be unjustly enriched.

       13.     Accordingly, Plaintiff brings this action against Defendant on behalf of himself and

Class Members who purchased the Products during the applicable statute of limitations period (the

“Class Period”).

                                 FACTUAL BACKGROUND

       14.     Consumers have become increasingly concerned about the effects of synthetic and

chemical ingredients in food products that they and their family members consume. Companies

such as Defendant have capitalized on consumers’ desire for healthy and safe products, and indeed

consumers are willing to pay, and have paid, a premium for these products.

       15.     Consumers lack the meaningful ability to test or independently ascertain or verify

whether a product contains phthalates or other unsafe and unhealthy substances, especially at the

point of sale, and therefore must and do rely on Defendant to truthfully and honestly report what

their Products contain on their packaging or labels.

       16.     However, public reports and articles, including Defendant’s own website, reveal

that Defendant’s Products contain phthalates. Despite this risk, Defendant failed to include

phthalates on its ingredient list, nor did it include a warning on the packaging about the risk of

phthalates in its Products.

       17.     While Defendant’s packaging doesn’t contain any warnings about the risk of

phthalates, it does find ample space to brag to consumers that its Products are “Made with

Goodness” and they are either Certified Organic or Made-with-Organic ingredients.




                                                  4
                Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 5 of 21




          18.     In fact, all of the Products’ packaging state they are organic and don’t have artificial

flavors, synthetic colors, or preservatives, which is just another representation demonstrating their

health-conscious marketing message.

          19.     This is especially troubling in light of Defendant’s marketing towards children.

          20.      Defendant uses a cute bunny as a “mascot,” which appears on the Products, along

with a “Bunny of Approval,” and the phrase “Made with Goodness!”

          21.     These representations and pictures are done to send the message to parents,

caregivers, and their children (as well as all consumers) that Defendant’s Products are healthy and

safe food.

          22.      However, contrary to these representations and pictures, the products contain

dangerous and harmful phthalates.

          23.     The phthalates enter the Products from the Product packaging and machines used

to make the Products. According to the CDC, “[P]eople are exposed to phthalates by eating and

drinking foods that have been in contact with containers and products containing phthalates. 2

          24.     Despite knowing their Products contain dangerous and harmful phthalates,

Defendant does not provide any information whatsoever on the Product label to inform the

consumers of this. Rather, after knowing of this significant hazard, it was not until years later that

Defendant began to bury this significant information on the FAQ section of its website, which is

not easy to find by parents, caregivers, or consumers. Notably, this information is not listed on

the Product page itself, nor is there any warning or denotation on the packaging or labels to check

the FAQ section of Defendant’s website. If someone did somehow know to check that FAQ

section of Defendant’s website, they would find the following:



2
    https://www.cdc.gov/biomonitoring/Phthalates_FactSheet.html


                                                      5
             Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 6 of 21



               Does Annie's mac and cheese contain phthalates?

               Food integrity and consumer trust are our top priorities at Annie’s.
               We are troubled by the recent report of phthalates found in dairy
               ingredients of macaroni and cheese and take this issue seriously.
               While the FDA has not yet adopted a threshold for levels of
               phthalates in food, the European Food Safety Authority (EFSA) has
               published risk assessment data which notes a Total Daily Intake of
               0.05 mg/kg of body weight. Our mac and cheese products have been
               tested and we know any trace of phthalates are below the EFSA
               standard. We are also reviewing available scientific research on the
               issue to ensure we are informed about the most current evidence
               related to phthalates and food. Phthalates are chemicals that are
               widely used to make plastics more pliable and can be found in
               anything from farm equipment to conveyor belts and packaging ink.
               Their presence in the supply chain is a widespread and complex
               issue that affects products well beyond the food industry. Annie’s
               remains committed to sourcing high-quality organic ingredients and
               ensuring our food is handled in the safest way possible. We continue
               to work with our trusted suppliers to eliminate ortho-phthalates that
               may be present in the packaging materials and food processing
               equipment that produces the cheese and cheese powder in our
               macaroni and cheese. We are also working closely with our industry
               partners including the Organic Trade Association and The Organic
               Center to better understand this emerging issue and determine how
               Annie’s can be part of the solution.” 3

       25.     Upon information and belief, the “recent report” mentioned above refers to a report

from the Coalition for Safer Food Processing and Packaging, a nonprofit consumer health and food

safety advocacy group, who published a study that tested, among other things, cheese powder in

ten varieties of macaroni and cheese. 4

       26.     While this study didn’t name specific brands tested, Defendant admits that it “has

tested its macaroni and cheese products and they do contain phthalates.” 5 Further, Defendant’s

website acknowledges the problem: “[w]e continue to work with our trusted suppliers to eliminate




3
  https://www.annies.com/faq/
4
  http://kleanupkraft.org/data-summary.pdf
5
  https://www.annies.com/faq/

                                                6
                 Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 7 of 21




phthalates that may be present in the packaging materials and food processing equipment that

produces the cheese and cheese powder in our macaroni and cheese.” 6

           27.      Defendant’s website also states that although the Food and Drug Administration

has not adopted a standard for acceptable levels of phthalates in food, the European Food Safety

Authority “has published risk assessment data which notes a Total Daily Intake of 0.05 mg/kg of

body weight” and that “our mac and cheese products have been tested and we know any trace of
                                                      7
phthalates are below the EFSA standard[.]”

           28.      Defendant also fails to mention in its FAQ on its website that in the past few years,

researchers have linked phthalates to asthma, attention-deficit hyperactivity disorder, breast

cancer, obesity and type II diabetes, low IQ, neurodevelopmental issues, behavioral issues, autism

spectrum disorders, altered reproductive development and male fertility issues. 8                          Nor did

Defendant mention that pregnant women and children are the most vulnerable to the adverse health

risks, affects, and consequences of consuming Products with phthalates in them.

           29.      Despite Defendant’s knowledge of phthalates in the Products, Defendant failed to

provide any warning on the place that every consumer looks when purchasing a product --the

packaging or labels--that the Products contain dangerous phthalates.

           30.      Defendant’s concealment was material and intentional because people are

concerned with what is in the food that they are putting into their bodies, as well as parents and

caregivers being concerned with what they are feeding to the children in their care. Consumers

such as Plaintiff and the Class Members are influenced by the ingredients listed, as well as any

warnings (or lack thereof) on the products packaging and labels they buy. Defendant knows that



6
    Id.
7
    https://www.annies.com/faq/
8
    https://www.theguardian.com/lifeandstyle/2015/feb/10/phthalates-plastics-chemicals-research-analysis


                                                          7
              Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 8 of 21




if it had not omitted that the Products contained phthalates and that the Products were not safe or

healthy for consumption then Plaintiff and the Class would not have paid a premium for the

Products (or purchased them at all) and Defendant wanted to increase sales/profits.

                               JURISDICTION AND VENUE

        31.     This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

U.S.C. section 1332(d) in that: (1) this is a class action involving more than 100 class members;

(2) Plaintiff is a citizen of the State of New York, Defendant General Mills, Inc. is a citizen of

Delaware and Minnesota; and (3) the amount in controversy is in excess of $5,000,000, exclusive

of interests and costs.

        32.     This Court has personal jurisdiction over Defendant because Defendant conducts

and transacts business in the State of New York, contracts to supply goods within the State of New

York, and supplies goods within the State of New York.

        33.     Venue is proper because Plaintiff and many Class Members reside in the Southern

District of New York, and throughout the State of New York. A substantial part of the events or

omissions giving rise to the classes’ claims occurred in this district.

                                             PARTIES

Plaintiff

        34.     Plaintiff Steven Lavalle is a citizen and resident of the State of New York. During

the applicable statute of limitations period, Plaintiff purchased Defendant’s Products that

contained phthalates.

        35.     Had Defendant not made the false, misleading, and deceptive representations and

omissions regarding the Products containing phthalates, Plaintiff would not have been willing to

pay the same amount for the Products, or would not have been willing to purchase the Products.


                                                  8
             Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 9 of 21




Plaintiff purchased, purchased more of, and/or paid more for, the Products than he would have had

he known the truth about the Products. The Products Plaintiff received were worth less than the

Products for which he paid. Plaintiff was injured in fact and lost money as a result of Defendant's

improper conduct.

Defendant

       36.     Defendant General Mills, Inc. is a Delaware corporation with its principal place of

business in Golden Valley, Minnesota.

37.    Defendant manufactures, markets, advertises, and distributes the Products throughout the

United States, including New York.


                                    CLASS ALLEGATIONS
       38.     Plaintiff brings this matter on behalf of himself and those similarly situated. As

detailed at length in this Complaint, Defendant orchestrated deceptive marketing and labeling

practices. Defendant's customers were uniformly impacted by and exposed to this misconduct.

Accordingly, this Complaint is uniquely situated for class-wide resolution.

       39.     The Class is defined as all consumers who purchased the Products anywhere in the

United States during the Class Period (the “Class”).

       40.     Plaintiff also seeks certification, to the extent necessary or appropriate, of a subclass

of individuals who purchased the Products in the State of New York at any time during the Class

Period (the “New York Subclass”).

       41.     The Class and New York Subclass shall be referred to collectively throughout the

Complaint as the Class.




                                                  9
              Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 10 of 21




       42.      The Class is properly brought and should be maintained as a class action under Rule

23(a), satisfying the class action prerequisites of numerosity, commonality, typicality, and

adequacy because:

       43.      Numerosity: Class Members are so numerous that joinder of all members is

impracticable. Plaintiff believes that there are thousands of consumers who are Class Members

described above who have been damaged by Defendant's deceptive and misleading practices.

       44.      Commonality: The questions of law and fact common to the Class Members which

predominate over any questions which may affect individual Class Members include, but are not

limited to:

                a. Whether Defendant are responsible for the conduct alleged herein which was

                    uniformly directed at all consumers who purchased the Products;

                b. Whether Defendant's misconduct set forth in this Complaint demonstrates that

                    Defendant has engaged in unfair, fraudulent, or unlawful business practices

                    with respect to the advertising, marketing, and sale of their Products;

                c. Whether Defendant made false and/or misleading statements and omissions to

                    the Class and the public concerning the contents of its Products;

                d. Whether Defendant's false and misleading statements and omissions

                    concerning its Products were likely to deceive the public; and

                e. Whether Plaintiff and the Class are entitled to money damages under the same

                    causes of action as the other Class Members?

       45.      Typicality: Plaintiff is a member of the Class. Plaintiff’s claims are typical of the

claims of each Class Member in that every member of the Class was susceptible to the same

deceptive, misleading conduct and purchased Defendant's Products. Plaintiff is entitled to relief

under the same causes of action as the other Class Members.

                                                 10
             Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 11 of 21




       46.      Adequacy: Plaintiff is an adequate Class representative because his interests do not

conflict with the interests of the Class Members he seeks to represent, his consumer fraud claims

are common to all members of the Class and he has a strong interest in vindicating his rights.

Plaintiff has also retained counsel competent that is experienced in complex class action litigation,

and counsel intends to vigorously prosecute this action.

       47.      Predominance: Pursuant to Rule 23(b)(3), common issues of law and fact identified

above predominate over any other questions affecting only individual members of the Class. The

Class issues fully predominate over any individual issues because no inquiry into individual

conduct is necessary; all that is required is a narrow focus on Defendant's deceptive and misleading

marketing and labeling practices.

       48.      Superiority: A class action is superior to the other available methods for the fair

and efficient adjudication of this controversy because:

             a. The joinder of thousands of individual Class Members is impracticable,

                cumbersome, unduly burdensome, and a waste of judicial and/or litigation

                resources;

             b. The individual claims of the Class Members may be relatively modest compared

                with the expense of litigating the claim, thereby making it impracticable, unduly

                burdensome, and expensive—if not totally impossible—to justify individual

                actions;

             c. When Defendant's liability has been adjudicated, all Class Members’ claims can be

                determined by the Court and administered efficiently in a manner far less

                burdensome and expensive than if it were attempted through filing, discovery, and

                trial of all individual cases;




                                                 11
              Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 12 of 21




              d. This class action will promote orderly, efficient, expeditious, and appropriate

                  adjudication and administration of Class claims;

              e. Plaintiff knows of no difficulty to be encountered in the management of this action

                  that would preclude its maintenance as a class action;

              f. This class action will assure uniformity of decisions among Class Members;

              g. The Class is readily definable and prosecution of this action as a class action will

                  eliminate the possibility of repetitious litigation;

              h. Class Members’ interests in individually controlling the prosecution of separate

                  actions is outweighed by their interest in efficient resolution by single class action;

                  and

              i. It would be desirable to concentrate in this single venue the litigation of all plaintiffs

                  who were induced by Defendant's uniform false advertising and omissions to

                  purchase its Products.

        49.       Accordingly, this Class is properly brought and should be maintained as a class

action under Rule 23(b)(3) because questions of law or fact common to Class Members

predominate over any questions affecting only individual members, and because a class action is

superior to other available methods for fairly and efficiently adjudicating this controversy.

                                   FIRST CAUSE OF ACTION
                           VIOLATION OF NEW YORK GBL § 349
                     (On Behalf of Plaintiff and New York Subclass Members)

        50.       Plaintiff repeats and realleges each and every allegation contained in all the

foregoing paragraphs as if fully set forth herein.

        51.       New York General Business Law Section 349 (“GBL § 349”) declares unlawful

“[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in the

furnishing of any service in this state . . .”

                                                     12
              Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 13 of 21




        52.     The conduct of Defendant alleged herein constitutes recurring, “unlawful”

deceptive acts and practices in violation of GBL § 349, and as such, Plaintiff and the New York

Subclass Members seek monetary damages against Defendant, enjoining them from inaccurately

describing, labeling, marketing, and promoting the Products.

        53.     There is no adequate remedy at law.

        54.     Defendant misleadingly, inaccurately, and deceptively advertises and markets its

Products to consumers.

        55.     Defendant's improper consumer-oriented conduct—including failing to label and

warn that the Products have phthalates—is misleading in a material way in that it, inter alia,

induced Plaintiff and the New York Subclass Members to purchase and pay a premium for

Defendant's Products and to use the Products when they otherwise would not have. Defendant

made its untrue and/or misleading statements and omissions willfully, wantonly, and with reckless

disregard for the truth.

        56.     Plaintiff and the New York Subclass Members have been injured inasmuch as they

paid a premium for products that were mislabeled and not healthy and nutritious. Accordingly,

Plaintiff and the New York Subclass Members received less than what they bargained and/or paid

for.

        57.     Defendant's advertising and Products’ packaging and labeling induced Plaintiff and

the New York Subclass Members to buy Defendant's Products and to pay a premium price for

them.

        58.     Defendant's deceptive and misleading practices constitute a deceptive act and

practice in the conduct of business in violation of New York General Business Law §349(a) and

Plaintiff and the New York Subclass Members have been damaged thereby.




                                                13
             Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 14 of 21




       59.     As a result of Defendant's recurring, “unlawful” deceptive acts and practices,

Plaintiff and the New York Subclass Members are entitled to monetary, statutory, compensatory,

treble and punitive damages, restitution, and disgorgement of all moneys obtained by means of

Defendant's unlawful conduct, interest, and attorneys’ fees and costs.

                              SECOND CAUSE OF ACTION
                        VIOLATION OF NEW YORK GBL § 350
                (On Behalf of Plaintiff and the New York Subclass Members)
       60.     Plaintiff repeats and realleges each and every allegation contained in all the

foregoing paragraphs as if fully set forth herein.



       61.     N.Y. Gen. Bus. Law § 350 provides, in part, as follows:

               False advertising in the conduct of any business, trade, or commerce
               or in the furnishing of any service in this state is hereby declared
               unlawful.
       62.     N.Y. Gen. Bus. Law § 350a(1) provides, in part, as follows:

               The term ‘false advertising, including labeling, of a commodity, or
               of the kind, character, terms or conditions of any employment
               opportunity if such advertising is misleading in a material respect.
               In determining whether any advertising is misleading, there shall be
               taken into account (among other things) not only representations
               made by statement, word, design, device, sound or any combination
               thereof, but also the extent to which the advertising fails to reveal
               facts material in the light of such representations with respect to the
               commodity or employment to which the advertising relates under
               the conditions proscribed in said advertisement, or under such
               conditions as are customary or usual . . .

       63.     Defendant's labeling and advertisements contain untrue and materially misleading

statements and omissions concerning Defendant's Products inasmuch as they misrepresent that the

Products are healthy and don’t list or warn that the Products contain, or may contain, phthalates.

       64.     Plaintiff and the New York Subclass Members have been injured inasmuch as they

relied upon the labeling, packaging, and advertising and paid a premium for the Products which


                                                 14
             Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 15 of 21




were mislabeled and not healthy and nutritious. Accordingly, Plaintiff and the New York Subclass

Members received less than what they bargained and/or paid for.

       65.     Defendant's advertising, packaging, and products’ labeling induced Plaintiff and

the New York Subclass Members to buy Defendant's Products.

       66.     Defendant made its untrue and/or misleading statements and representations

willfully, wantonly, and with reckless disregard for the truth.

       67.     Defendant's conduct constitutes multiple, separate violations of N.Y. Gen. Bus.

Law § 350.

       68.     Defendant made the material misrepresentations described in this Complaint in

Defendant's advertising and on the Products’ packaging and labeling.

       69.     Defendant's material misrepresentations were substantially uniform in content,

presentation, and impact upon consumers at large. Moreover, all consumers purchasing the

Products were and continue to be exposed to Defendant's material misrepresentations.

       70.     As a result of Defendant's recurring, “unlawful” deceptive acts and practices,

Plaintiff and New York Subclass Members are entitled to monetary, statutory, compensatory,

treble and punitive damages, restitution, and disgorgement of all moneys obtained by means of

Defendant's unlawful conduct, interest, and attorneys’ fees and costs.

                                THIRD CAUSE OF ACTION
                            BREACH OF EXPRESS WARRANTY
                         (On Behalf of Plaintiff and All Class Members)
       71.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       72.     Defendant provided Plaintiff and Class Members with an express warranty in the

form of written affirmations of fact promising and representing that the Products are healthy,

nutritious, and safe for consumption.


                                                 15
             Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 16 of 21




       73.     The above affirmations of fact were not couched as “belief” or “opinion,” and were

not “generalized statements of quality not capable of proof or disproof.”

       74.     These affirmations of fact became part of the basis for the bargain and were material

to Plaintiff’s and Class Members’ transactions.

       75.     Plaintiff and Class Members reasonably relied upon Defendant's affirmations of

fact and justifiably acted in ignorance of the material facts omitted or concealed when they decided

to buy Defendant's Products.

       76.     Defendant knowingly breached the express warranties by including phthalates in

the Products sold to Plaintiffs and the Class

       77.     Within a reasonable time after they knew or should have known, Defendant's did

not change the Products’ labels to include phthalates in the ingredient list or place a warning that

phthalates might be in the Products.

       78.     Further, within a reasonable time after they knew or should have known of

Defendant's breach, Plaintiff, on behalf of himself and Class Members, placed Defendant on notice

of its breach, giving Defendant an opportunity to cure its breach, which it refused to do.

       79.     As a direct and proximate result of Defendant's breach of the express warranty,

Plaintiff and Class Members were damaged in the amount of the price they paid for the Products,

in an amount to be proven at trial.

                               FOURTH CAUSE OF ACTION
                          VIOLATION OF THE MAGNUSON-MOSS
                          WARRANTY ACT, 15 U.S.C. § 2301 et seq.
                         (On Behalf of Plaintiff and All Class Members)

       80.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.




                                                  16
                  Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 17 of 21




            81.     Plaintiff brings this claim individually and on behalf of all members of the Class.

Upon certification, the Class will consist of more than 100 named Plaintiffs.

            82.     The Magnuson-Moss Warranty Act provides a federal remedy for consumers who

have been damaged by the failure of a supplier or warrantor to comply with any obligation under

a written warranty or implied warranty, or other various obligations established under the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq.

            83.     The Products are “consumer products” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(1).

            84.     Plaintiff and other members of the Class are “consumers” within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

            85.     Defendant is a “supplier” and “warrantor” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. §§ 2301(4) & 2301(5).

            86.     Defendant Products failed to conform to the representations made on the container

or label as each product contained dangerous phthalates.

            87.     These statements were made in connection with the sale of the Products and relate

to the nature of the Products and affirm and promise that the Products are as represented and defect

free and, as such, are “written warranties” within the meaning of the Magnuson-Moss Warranty

Act, 15 U.S.C. § 2301(6)(A).

            88.     The Products do not conform to Defendant's written warranty and therefore violate

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq. Consequently, Plaintiff and the other

members of the Class have suffered injury and are entitled to damages in an amount to be proven

at trial.




                                                    17
              Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 18 of 21




                                FIFTH CAUSE OF ACTION
                              FRAUDULENT CONCEALMENT
                         (On Behalf of Plaintiff and All Class Members)

        89.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        90.     Defendant concealed and failed to disclose the material fact the Products contained

phthalates and that the products were not safe or healthy for consumption.

        91.     Defendants had knowledge that the Products contained phthalates and that the

products were not safe or healthy for consumption.

        92.     Defendants had a duty to disclose that the Products contained phthalates and that

the products were not safe or healthy for consumption.

        93.     Defendants had superior knowledge or means of knowledge available to them and

knew that Plaintiff and the Class would rely upon the representations and omissions of Defendant

regarding the quality of its Products.       Consumers lack the meaningful ability to test or

independently ascertain or verify whether a product contains phthalates, especially at the point of

sale.

        94.     Defendant’s concealment was material and intentional because people are

concerned with what is in the food that they are putting into their bodies, as well as caregivers

being concerned with what they are feeding to the children they are responsible for. Consumers

such as Plaintiff and the Class Members are influenced by the ingredients listed, as well as any

warnings (or lack thereof) on the products they buy. Defendant knows that if it had not omitted

that the Products contained phthalates and that the products were not safe or healthy for

consumption, then Plaintiff and the Class would not have paid a premium for the Products (or

purchased them at all) and Defendant wanted to increase sales/profits.



                                                 18
                   Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 19 of 21




            95.      Defendant’s concealment misled Plaintiff and the Class as to the true nature of what

they were buying and feeding to children.

            96.      Defendant fraudulently concealed that the Products contained phthalates and that

its Products were not safe or healthy for consumption. Consequently, Plaintiff and the other

members of the Class have suffered injury and are entitled to damages in an amount to be proven

at trial.

                                      SIXTH CAUSE OF ACTION
                                        UNJUST ENRICHMENT
                    (On Behalf of Plaintiff and All Class Members in the Alternative)
            97.      Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

            98.      Plaintiff, on behalf of himself and consumers nationwide, brings a claim for unjust

enrichment.

            99.      Defendant’s conduct violated, inter alia, state and federal law by manufacturing,

advertising, marketing, and selling its Products while misrepresenting and omitting material facts.

            100.     Defendant’s unlawful conduct as described in this Complaint allowed Defendant

to knowingly realize substantial revenues from selling its Products at the expense of, and to the

detriment or impoverishment of, Plaintiff and Class Members and to Defendant’s benefit and

enrichment. Defendant has thereby violated fundamental principles of justice, equity, and good

conscience.

            101.     Plaintiff and Class Members conferred significant financial benefits and paid

substantial compensation to Defendant for the Products, which were not as Defendant represented

them to be.

            102.     Under New York’s common law principles of unjust enrichment, it is inequitable

for Defendant to retain the benefits conferred by Plaintiff and Class Members’ overpayments.


                                                      19
              Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 20 of 21




       103.     Plaintiff and Class Members seek disgorgement of all profits resulting from such

overpayments and establishment of a constructive trust from which Plaintiff and Class Members

may seek restitution.

                                         JURY DEMAND
       Plaintiff demands a trial by jury on all issues.

WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment as follows:

   (a) Declaring this action to be a proper class action and certifying Plaintiff as the representative

       of the Class under Rule 23 of the FRCP;

   (b) Awarding monetary Awarding statutory damages of $50 per transaction, and treble

       damages for knowing and willful violations, pursuant to N.Y. GBL § 349;

   (c) Awarding statutory damages of $500 per transaction pursuant to N.Y. GBL § 350;

   (d) Awarding punitive damages;

   (e) Awarding Plaintiff and Class Members their costs and expenses incurred in this action,

       including reasonable allowance of fees for Plaintiff’s attorneys and experts, and

       reimbursement of Plaintiff’s expenses;

   (f) Granting such other and further relief as the Court may deem just and proper; and

   (g) damages and treble damages.




                                                 20
           Case 7:21-cv-03103 Document 1 Filed 04/09/21 Page 21 of 21




Dated: April 9, 2021

                                            THE SULTZER LAW GROUP P.C.

                                            By:
                                            Jason P. Sultzer /s/
                                            _______________________________
                                            Jason P. Sultzer, Esq.
                                            Joseph Lipari, Esq.
                                            Daniel Markowitz, Esq.
                                            270 Madison Avenue, Suite 1800
                                            New York, NY 10016
                                            Tel: (845) 483-7100
                                            Fax: (888) 749-7747
                                            sultzerj@thesultzerlawgroup.com
                                            liparij@thesultzerlawgroup.com
                                            markowitzd@thesultzerlawgroup.com

                                            Levin Sedran & Berman LLP
                                            Charles E. Schaffer
                                            David C. Magagna Jr.
                                            510 Walnut Street, Suite 500
                                            Philadelphia, Pennsylvania 19106-3697
                                            Tel: (215) 592-1500
                                            Fax: (215) 592-4663
                                            CSchaffer@lfsblaw.com
                                            dmagagna@lfsblaw.com

                                            Counsel for Plaintiff and the Class




                                       21
